           Case 1:21-cv-00165-DLC Document 32 Filed 02/23/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------X
OUR WICKED LADY, LLC (d/b/a “Our Wicked Lady”) et al.
                                                                                  DECLARATION OF
                                                                                  SAMANTHA SCHONFELD____
                                                     Plaintiffs,
                                                                                  1:21-cv-165 (DLC)
                      -against-


ANDREW M. CUOMO, in his official capacity as Governor
of the State of New York; THE STATE OF NEW YORK;
MAYOR BILL de BLASIO in his official capacity as Mayor
of New York City; and THE CITY OF NEW YORK,


                                                      Defendants.
------------------------------------------------------------------------------X


                 SAMANTHA M. SCHONFELD declares pursuant to 28 U.S.C. § 1746, under

penalty of perjury, that the following is true and correct:

                 1.        I am an Assistant Corporation Counsel in the office of James E. Johnson,

Corporation Counsel of the City of New York, attorney for Defendants Mayor Bill de Blasio in

his official capacity as Mayor of New York City and the City of New York (“City Defendants”).

As such, I am familiar with the facts stated below and submit this declaration to place on the

record relevant documents in support of City Defendants’ Memorandum of Law in Opposition to

Plaintiffs’ Motion for an Order for a Preliminary Injunction.

                 2.        Attached as Exhibit “A” are true and correct copies of New York State

Executive Order No. 202 entitled “Declaring a Disaster Emergency in the State of New York,”

signed by Governor Andrew M. Cuomo on March 7, 2020; also available at

https://www.governor.ny.gov/news/no-202-declaring-disaster-emergency-state-new-york                   (last

visited February 23, 2021) and New York City Emergency Executive Order No. 98 entitled
         Case 1:21-cv-00165-DLC Document 32 Filed 02/23/21 Page 2 of 4




“Declaration of Local State of Emergency,” signed by Mayor Bill de Blasio on March 12, 2020;

also available at https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-

98.pdf (last visited February 23, 2021).

               3.      Attached as Exhibit “B” is a true and correct copy of New York State

Executive Order No. 202.3 entitled “Continuing Temporary Suspension and Modification of

Laws Relating to the Disaster Emergency,” signed by Governor Andrew M. Cuomo on March

16, 2020; also available at https://www.governor.ny.gov/news/no-2023-continuing-temporary-

suspension-and-modification-laws-relating-disaster-emergency (last visited February 23, 2021).

               4.      Attached as Exhibit “C” is a true and correct copy of New York State

Executive Order No. 202.5 entitled “Continuing Temporary Suspension and Modification of

Laws Relating to the Disaster Emergency,” signed by Governor Andrew M. Cuomo on March

18, 2020; also available at https://www.governor.ny.gov/news/no-2025-continuing-temporary-

suspension-and-modification-laws-relating-disaster-emergency (last visited February 23, 2021).

               5.      Attached as Exhibit “D” is a true and correct copy of New York State

Executive Order No. 202.6 entitled “Continuing Temporary Suspension and Modification of

Laws Relating to the Disaster Emergency,” signed by Governor Andrew M. Cuomo on March

18, 2020; also available at https://www.governor.ny.gov/news/no-2026-continuing-temporary-

suspension-and-modification-laws-relating-disaster-emergency (last visited February 23, 2021).

               6.      Attached as Exhibit “E” is a true and correct copy of New York State

Executive Order No. 202.41 entitled “Continuing Temporary Suspension and Modification of

Laws Relating to the Disaster Emergency,” signed by Governor Andrew M. Cuomo on June 13,

2020; also available at https://www.governor.ny.gov/news/no-20241-continuing-temporary-

suspension-and-modification-laws-relating-disaster-emergency (last visited February 23, 2021).



                                              -2-
            Case 1:21-cv-00165-DLC Document 32 Filed 02/23/21 Page 3 of 4




                7.       Attached as Exhibit “F” is a true and correct copy of New York State

Executive Order No. 202.48 entitled “Continuing Temporary Suspension and Modification of

Laws Relating to the Disaster Emergency” signed by Governor Andrew M. Cuomo on July 6,

2020; also available at https://www.governor.ny.gov/news/no-20248-continuing-temporary-

suspension-and-modification-laws-relating-disaster-emergency (last visited February 23, 2021).

                8.       Attached as Exhibit “G” are true and correct copies of New York State

Executive Order No. 202.61 entitled “Continuing Temporary Suspension and Modification of

Laws Relating to the Disaster Emergency,” signed by Governor Andrew M. Cuomo on

September 9, 2020; also available at https://www.governor.ny.gov/news/no-20261-continuing-

temporary-suspension-and-modification-laws-relating-disaster-emergency (last visited February

23, 2021), and New York City Emergency Executive Order No. 150 entitled “Emergency

Executive Order No. 150,” signed by Mayor Bill de Blasio on September 30, 2020; also

available     at      https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-

150.pdf (last visited February 23, 2021).

                9.       Attached as Exhibit “H” is a true and correct copy of New York State

Executive Order No. 202.81 entitled “Continuing Temporary Suspension and Modification of

Laws Relating to the Disaster Emergency,” signed by Governor Andrew M. Cuomo on

December 11, 2020; also available at https://www.governor.ny.gov/news/no-20281-continuing-

temporary-suspension-and-modification-laws-relating-disaster-emergency (last visited February

23, 2021).

                10.      Attached as Exhibit “I” is a true and correct copy of New York State

Executive Order No. 202.93 entitled “Continuing Temporary Suspension and Modification of

Laws Relating to the Disaster Emergency,” signed by Governor Andrew M. Cuomo on February



                                                -3-
         Case 1:21-cv-00165-DLC Document 32 Filed 02/23/21 Page 4 of 4




11, 2021; also available at https://www.governor.ny.gov/news/no-20293-continuing-temporary-

suspension-and-modification-laws-relating-disaster-emergency (last visited February 23, 2021).

              11.     Attached as Exhibit “J” are true and correct copies of New York State

Executive Order No. 202.57 entitled “Continuing Temporary Suspension and Modification of

Laws Relating to the Disaster Emergency,” signed by Governor Andrew M. Cuomo on August

20, 2020; also available at https://www.governor.ny.gov/news/no-20257-continuing-temporary-

suspension-and-modification-laws-relating-disaster-emergency (last visited February 23, 2021)

and New York City Emergency Executive Order No. 144 entitled “Emergency Executive Order

No. 144,” signed by Mayor Bill de Blasio on August 31, 2020; also available at

https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-144.pdf           (last

visited February 23, 2021).

Dated:        New York, New York
              February 23, 2021

                                                                       /s/___________
                                                          Samantha Schonfeld
                                                          Assistant Corporation Counsel




                                              -4-
